DETAILED ACTION
Priority
The Examiner notes that applicant does not appear to have support for the “one or more
protrusions within the cavity, extending from the cavity surface towards the face plate” in the provisional application filed 5/11/10.  As such, the current claims received an effective filing date of 5/11/11 when the parent application 13/105,561 was filed (support in Fig. 4A; Fig. 4A not present in the provisional application).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 is dependent on claim 11 and seeks to further define the face plate thickness. However, the 0.3 to 0.6 mm is not within the claimed range of 1.0 to 2.0 mm and thus does not further define it.  With that said, making claim 12 depend from claim 10 would further define the range.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 


Claims 1-8, 10-12, and 15-20 are rejected under 35 U.S.C. 103 as Frame et al. (herein “Frame”; US Pat. No. 8,449,406 B1; as cited in applicant’s IDS) in view of Takeda et al. (herein “Takeda”; US Pub. No. 2005/0107183 A1; as cited in applicant’s IDS). 
Regarding claim 1, Frame discloses a golf club head comprising: an iron-type club head body (Fig. 1A); a face plate comprising a single metallic material (Fig. 1A, item 130 and col. 5, lines 4-34; listing metal materials); a filler positioned behind the face plate (Fig. 17, items 1721), wherein the filler consists of a material selected from a group consisting of: resin, rubber, plastic, composite materials, polymer materials, and gel (col. 4, lines 34-36 and col. 5, lines 35-65; listing “rubber, plastic and gels” amongst other materials); wherein: the club head body comprises a cavity and a recess (Fig. 1A; noting the “cavity” is the further recessed portion housing the protrusions, the ”recess” is the recessed portion to accommodate the face plate); the club head body further comprises a front surface, a cavity surface, and one or more protrusions within the cavity, extending from the cavity surface towards the face plate (Fig. 1A; also Fig. 17); the cavity is formed into the front surface, bounded by the cavity surface, and located behind the face plate (Fig. 1A); the recess is formed on the front surface of the club head in communication with and extending forward beyond the cavity (Fig. 1A, noting the recessed portion for the face plate); the one or more protrusions are configured to not engage the face plate when the club head is at rest (Fig. 17); the filler is received in the cavity (Fig. 17); the face plate is received in the recess to cover the cavity and the filler (Fig. 1A and 1D; noting this is obvious); wherein the face plate includes: a first surface configured to face away from the iron-type club head body and contact a golf ball during use (Fig. 17; noting the outside or upper surface of 1701, i.e. 1704); a second surface, opposite the first surface, configured to face and engage with the iron-type club head body and the filler (Fig. 17, noting the lower surface of 1701 adjacent item 1721, i.e. 1715); and a plurality of horizontally oriented score lines formed in the first surface (Fig. 17, items 1702a, b, and c).  It is noted that Frame does not specifically disclose a thickness of the filler is between 2.0 mm and 3.0 mm.  However, Frame discloses a filler that would inherently have some thickness (Fig. 17, item 1721).  In addition, Takeda discloses a similar golf club head wherein a filler is used having a thickness of 2 mm (par. [0027]; noting “c” is 2 mm; the disclosed value anticipating the claimed range).  Thus, it would it have been obvious to one of ordinary skill in the art at the time of the invention to modify Frame to use a filler thickness between 2.0 mm and 3.0 mm as taught by Takeda because doing so would be a simple substitution of one element (a filler at a thickness of 2 mm) for another (a filler having some inherent thickness) to obtain predictable results (using a filler thickness of 2 mm, the filler thickness known to work for irons).
Regarding claim 2, the combined Frame and Takeda disclose that the cavity has a cavity depth, measured in a front to rear direction, from the cavity surface of the body to the face plate (Frame: Fig. 1A); the one or more protrusions have a protrusion depth, measured in a front to rear direction (Frame: Fig. 17; noting some depth is inherent); and the protrusion depth is less than the cavity depth, leaving a gap between the face plate and the one or more protrusions (Frame: Fig. 17).  It is noted that the combined Frame and Takeda do not specifically disclose that the gap is two or fewer millimeters.  However, regarding using a gap of two or fewer millimeters, it has been held that if a change in the relative dimensions over Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)(see applicant’s spec, par. [87] giving no criticality to the specific dimension).  Thus, it would have been obvious at the time of the invention that the exact gap distance between the protrusion and the face would not make the device perform differently; that is, the front face would transfer energy to the intermediate portion and then to the back regardless of the exact gap distance (see Frame: col. 14, lines 35-40).
Regarding claim 3, the combined Frame and Takeda disclose that the one or more protrusions comprise at least one protrusion shape selected from the group consisting of: a square shape, a rectangular shape, a circular shape, a triangular shape, and a polygonal shape (Frame: Fig. 17; noting triangular shape and also see col. 12, lines 29-34 listing numerous other shapes).
Regarding claim 4, the combined Frame and Takeda disclose that the one or more protrusions comprise a number of protrusions selected from the group consisting of: one protrusion, two protrusions, three protrusions, four protrusions, five protrusions, six protrusions, seven protrusions, eight protrusions, nine protrusions, between ten and fifteen protrusions, between fifteen and twenty protrusions, and between twenty and thirty protrusions (Frame: Fig. 1A and Fig. 1B; noting there appear to be thirteen triangular protrusions; which meets “between ten and fifteen”).
Regarding claim 5, the combined Frame and Takeda disclose that the one or more protrusions comprises a plurality of protrusions, which are arranged in rows (Frame: Fig. 1A and 1B, items 151-163).
that the one or more protrusions comprises a plurality of protrusions (Frame: Fig. 1A and 1B, items 151-163).  It is noted that the combined Frame and Takeda do not specifically disclose that the protrusions are arranged in columns. However, Frame discloses the protrusions in rows (Fig. 1A and 1B).  In addition, regarding using rows over columns, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see applicant’s spec, par. [86], giving no criticality to the use of columns over rows).  Thus, it would have been obvious at the time of the invention that using rows over columns would not be significant; that is, the front face would transfer energy to the intermediate portion and then to the back regardless of the orientation of the projections (see Frame: col. 14, lines 35-40).
Regarding claim 7, the combined Frame and Takeda disclose that one or more protrusions comprises a plurality of protrusions, which have varying sizes (Frame: Fig. 1B, items 151-163 and col. 1, lines 1-6; noting the protrusions dimensions “can differ from one or all other protrusions”).
Regarding claim 8, the combined Frame and Takeda disclose that the one or more protrusions are configured to limit the amount that the face plate deflects during impact with a golf ball (Frame: Fig. 17; noting this is functionally possible given the structure, also see col. 12, lines 18-25).
Regarding claim 10, the combined Frame and Takeda disclose that the thickness of the face plate varies in a range between 0.3 mm to 4.0 mm (Frame: Fig. 4 and col. 6, lines 45-62; noting a general disclosure of 0.23 to 3 mm makes obvious the claimed range).  The Examiner also notes that the face thickness is recognized in the art as a result effective variable that can be In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 11, the combined Frame and Takeda disclose that the thickness of the face plate varies in a range between 1.0 mm to 2.0 mm (Frame: Fig. 4 and col. 6, lines 45-62; noting a general disclosure of 0.23 to 3 mm makes obvious the claimed range). The Examiner also notes that the face thickness is recognized in the art as a result effective variable that can be optimized based on the desired weight savings, durability, and material used (see Frame: col. 5, lines 4-34).  As such, the exact thickness could be optimized based on the above considerations (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 12, the combined Frame and Takeda disclose that the thickness of the face plate varies in a range between 0.3 mm to 0.6 mm (Frame: Fig. 4 and col. 6, lines 45-62; noting a general disclosure of 0.23 to 3 mm makes obvious the claimed range). The Examiner also notes that the face thickness is recognized in the art as a result effective variable that can be optimized based on the desired weight savings, durability, and material used (see Frame: col. 5, lines 4-34).  As such, the exact thickness could be optimized based on the above considerations (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 15, the combined Frame and Takeda disclose that the second surface of the face plate defines an undulating or sinusoidal wave pattern (Frame: Fig. 4; noting “undulating” as thefreedictionary.com defines “undulate” as “to have a wavelike appearance or form" and Fig. 2B has a square wavelike appearance).
Regarding claim 16, the combined Frame and Takeda disclose that the filler includes a cooperatively dimensioned surface configured to mate with the second surface of the face plate; and the filler is positioned between the one or more protrusions and the face plate (Frame: Fig. 17, item 1721).
Regarding claim 17, the combined Frame and Takeda disclose that each of the plurality of score lines have a square or rectangular cross-sectional shape (Frame: Fig. 17, item 1702a, b, and c; noting square or rectangular).
Regarding claim 18, the combined Frame and Takeda disclose that the cavity is one continuous cavity and the filler is one continuous filler (Frame: Fig. 17 and col. 9, lines 5-7; noting making obvious “complete” filling of the cavity).
Regarding claim 19, the combined Frame and Takeda disclose that the face plate is configured to be engaged with the iron-type club head body (Frame: Figs. 1A and 1D).
Regarding claim 20, the combined Frame and Takeda disclose that the filler is positioned behind only a portion of the face plate instead of behind the entirety of the face plate (Frame: Fig. 4 and col. 9, lines 5-7; noting making obvious “partial” filling of the cavity).


Claim 9 is rejected under 35 U.S.C. 103 as Frame et al. (herein “Frame”; US Pat. No. 8,449,406 B1; as cited in applicant’s IDS) in view of Takeda et al. (herein “Takeda”; US Pub. No. 2005/0107183 A1; as cited in applicant’s IDS) and further in view of Gilbert (US Pub. No. 2004/0053704 A1). 
Regarding claim 9, the combined Frame and Takeda disclose a barrier positioned between the faceplate and the filler; wherein the barrier is configured to contain the filler within the cavity (Frame: col. 6, lines 14-16; noting a back plate behind the contact plate, or col. 4, lines 47-50; noting an additional material directly adjacent the contact plate).  It is noted that wherein a thickness of the barrier is between 0.1 mm and 0.2 mm.  However, Frame discloses a barrier that would inherently have some thickness (col. 6, lines 14-16; noting a back plate behind the contact plate, or col. 4, lines 47-50; noting an additional material directly adjacent the contact plate).  In addition, Gilbert discloses a similar iron golf club wherein the barrier layer has a thickness of between 0.1 mm and 0.2 mm (Fig. 3, item t2 and par. [0024]; noting 0.005 to 0.025 inches or 0.127 to 0.635 mm makes obvious the claimed range).  Thus, it would have been obvious at the time of the invention to modify the combined Frame and Takeda to use a barrier thickness of 0.1 to 0.2 mm as taught by Gilbert because doing so would be a simple substitution of one element (a barrier thickness of 0.127 to 0.635 mm) for another (a barrier thickness of some dimension) to obtain predictable results (using a barrier thickness of 0.127 to 0.635 mm, the range proven to work in iron clubs).


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatenable over Frame et al. (herein “Frame”; US Pat. No. 8,449,406 B1; as cited in applicant’s IDS) in view of Takeda et al. (herein “Takeda”; US Pub. No. 2005/0107183 A1; as cited in applicant’s IDS) and in further view of Kenmi (US Pat. No. 6,203,449 B1; as cited in applicant’s IDS). 
Regarding claim 13, the combined Frame and Takeda disclose that a thickness of the face plate varies and the second surface defines one or more horizontal thicker regions of the face plate; and each of the one or more horizontal thicker regions of the face plate are positioned behind a corresponding horizontal score line of the plurality of score lines (Frame: Fig. 4).  In the alternative, regarding the thicker portion being exactly behind a corresponding score line, Kenmi shows this structure (Fig. 2B; emphasis added).  Thus, it would 
Regarding claim 14, the combined Frame, Takeda, and Kenmi disclose that one or more horizontal thicker regions comprise a plurality of horizontal thicker region; a plurality of thinner regions are disposed between the plurality of horizontal thicker regions (Kenmi: Figs. 2A-B); and wherein the at least one of the thinner regions has a thickness between 0.4 mm and 0.5 mm (Frame: col. 6, lines 45-62; noting a general disclosure of 0.23 to 3 mm makes obvious the claimed range). The Examiner also notes that the face thickness (and thus the thinnest region) is recognized in the art as a result effective variable that can be optimized based on the desired weight savings, durability, and material used (see Frame: col. 5, lines 4-34).  As such, the exact thickness could be optimized based on this (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,960,272 B2 in view of Frame et al. (herein “Frame”; US Pat. No. 8,449,406 B1). That is, the’272 patent makes obvious the majority of the claims language except for the protrusions on the cavity surface.  However, Frame makes obvious these projections as outline in the rejection on the merits above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711

                                                                                                                                                                                                        


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711